Citation Nr: 0943375	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military during 
World War II, from October 1942 to January 1946.  He died in 
October 2006.  The appellant is his surviving spouse.  She 
appealed to the Board of Veterans' Appeals (Board) from a 
June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee - 
which, in relevant part, denied her claims for Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 and for 
service connection for cause of death.

In August 2008 the Board remanded the cause-of-death claim to 
the RO, via the Appeals Management Center (AMC), for 
additional development and consideration.  However, the Board 
denied the claim for DIC under § 1318.

In June 2009 the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claim for cause of death 
and returned the file to the Board for further appellate 
consideration of this claim.

The widow-appellant also has since filed a motion in August 
2009 alleging clear and unmistakable error (CUE) in the 
Board's August 2008 decision, to the extent it denied her 
claim for DIC under § 1318.  The Board is addressing this 
additional issue in a separate decision.

This case has been advanced on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  The October 2006 death certificate lists cardiogenic 
shock, due to or as a consequence of acute anterior 
myocardial infarction and artherosclerotic coronary artery 
disease as the Veteran's immediate cause of death.  Myeloma 
of the T-8 vertebral disc space was also listed as a 
significant contributing factor in his death.

2.  At the time of his death, the Veteran had established 
service connection for a gunshot wound with compound 
comminuted fractures (FCC) of the left humerus, clavicle, and 
scapula, and loss of the head and neck of the left humerus 
(70 percent); chronic edema of the left upper extremity (20 
percent); an anterior chest scar (20 percent); bursitis of 
the right elbow (10 percent); overuse syndrome of the right 
shoulder (10 percent); overuse syndrome of the cervical spine 
(10 percent); and a shoulder scar (10 percent).  

3.  There is competent evidence specifically discounting the 
notion that any of these service-connected disabilities 
either caused or contributed substantially or materially to 
the Veteran's death.  

4.  There also is no competent evidence otherwise linking the 
Veteran's death in any way to his military service - 
including his cardiogenic shock.


CONCLUSION OF LAW

A service-connected disability was not a principal or 
contributory cause of the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.102, 
3.302, 3.303, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  
See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the appellant in 
December 2006, November 2008 and January 2009.  These letters 
informed her of the evidence required to substantiate her 
claim and of her and VA's respective responsibilities in 
obtaining supporting evidence.  And as for the Dingess 
requirements, since the Board is denying her underlying claim 
for service connection for cause of death, the downstream 
disability rating and effective date elements of this claim 
are ultimately moot.  So not providing notice concerning 
these downstream elements of her claim is non-prejudicial, 
i.e., harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  See also 38 C.F.R. § 20.1102.



In addition, the more recent November 2008 and January 2009 
VCAA notice letters are compliant with the Court's decision 
in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Hupp 
held that for DIC benefits - including cause-of-death 
claims, VCAA notice must include:  (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate the DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate the DIC claim based on a condition not yet 
service connected.  Notably, the Board remanded to the AMC in 
August 2008 to ensure sufficient and proper VCAA notice 
specifically for the appellant's 
cause-of-death claim.  And, as noted, on remand content-
complying notice was sent to her in November 2008 and again 
in January 2009.  

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records and identified private 
treatment records.  And the appellant submitted a copy of his 
death certificate.  Moreover, as the Board directed when 
remanding this case in August 2008, VA obtained a medical 
nexus opinion in response to the appellant's cause-of-death 
claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008); see also Wood v. Peake, No. 07-7174 (Fed. Cir. Mar. 
28, 2008) (holding that, in the context of a DIC claim, VA 
must consider that 38 U.S.C. § 5103A(a) only excuses VA from 
making reasonable efforts to provide an examination when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim).  As will be explained, the 
April 2009 VA physician's opinion obtained on remand 
specifically discounts the notion of a service-connected 
cause of death.  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.



II.  Analysis-Entitlement to Service Connection for Cause of 
Death

The Veteran died on October [redacted], 2006.  The death certificate 
lists cardiogenic shock due to or as a consequence of acute 
anterior myocardial infarction (heart attack) 
and artherosclerotic coronary artery disease as his immediate 
cause of death.  Myeloma of the T-8 vertebral disc space was 
also listed as a significant contributing factor in his 
death.  

The appellant-widow asserts that blood clots contributed to 
the Veteran's death, which she attributes to a combination of 
his service-connected disabilities.  See her December 2007 
substantive appeal (VA Form 9).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by his military service either 
caused or contributed substantially or materially to his 
death.  The law provides DIC benefits for a spouse of a 
Veteran who dies from a service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002).  A service- connected disability 
is one which was incurred in or aggravated by his active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  The death of a Veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a) (2009).

A principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  See 38 
C.F.R. § 3.312(b) (2009).  A contributory cause of death is 
one which contributed substantially or materially to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c) (2009).



It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated regardless of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In this case, during his lifetime, service connection was in 
effect for a gunshot wound with FCC of the left humerus, 
clavicle, and scapula, and loss of the head and neck of the 
left humerus, which was evaluated as 70-percent disabling; 
chronic edema of the left upper extremity, an anterior chest 
scar, each evaluated as 20-percent disabling; and bursitis of 
the right elbow, overuse syndrome of the right shoulder, 
overuse syndrome of the cervical spine, and a shoulder scar, 
each evaluated as 10-percent disabling.  He had a 90 percent 
combined rating for his service-connected disabilities, 
effective October 28, 2002, and he was in receipt of a total 
disability rating based on individual unemployability (TDIU) 
since October 15, 2002.  

Following the Board's August 2008 remand - which, in part, 
was to obtain a medical nexus opinion concerning the merits 
of this appeal, there is competent medical evidence 
specifically discounting the notion that any of the Veteran's 
service-connected disabilities caused or contributed 
substantially or materially to his fatal cardiogenic shock, 
heart attack and artherosclerotic coronary artery disease.  
The April 2009 VA physician's opinion indicates the Veteran's 
chief cause of death was from acute anterior myocardial 
infarction, and that "[t]his was less likely than not to be 
secondary to his service-connected conditions of left upper 
extremity injuries, tendon inflammations, burns, 
postphlebitic syndrome or back strain.  

The Board has considered the appellant's assertions that the 
Veteran's cause of death was related to his service, and 
specifically to his service-connected disabilities.  However, 
as a layperson, the appellant generally is not competent to 
give a probative opinion on a diagnosis or etiology of a 
disorder, especially when, as here, there is a countervailing 
physician's opinion.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu, supra.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  And this case at hand is not the type of 
situation discussed in Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009) and a number of other related 
cases holding that lay evidence may be competent to establish 
this required diagnosis and nexus (i.e., link) between the 
Veteran's military service and his disability and/or death.  
See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
and Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
conditions that were terminal, as reflected on the death 
certificate, are not the type that are readily capable of 
being attributed to the Veteran's military service merely by 
unsubstantiated lay opinion - particularly, again, when, as 
here, there is a medical nexus opinion on file expressly 
discounting any such correlation.  Thus, the Board finds that 
the preponderance of the evidence weighs against a finding 
that the Veteran's death was related to any or all of his 
service-connected disabilities, even in combination.

The Board, therefore, turns to the question of whether the 
Veteran's death was otherwise related to his military 
service.

Service connection is granted if it is shown the Veteran had 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  


To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).

Cardiovascular-renal disease will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Here, though, the Veteran's STRs are completely unremarkable 
for any relevant complaints, treatment or diagnosis of 
cardiogenic shock, heart attack, artherosclerotic coronary 
artery disease, or myeloma of the T-8 vertebra during 
service, providing highly probative evidence against the 
widow-appellant's claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).  Likewise, there is no evidence of any related 
symptoms within a year of separation from service, precluding 
presumptive service connection.  

Consequently, the determinative issue is whether the 
Veteran's fatal cardiogenic shock is somehow otherwise 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, there is 
no such competent evidence etiologically linking his 
cardiogenic shock to service.  

Moreover, there is no documentation in the record of any 
relevant complaints (e.g., pertinent symptoms) or cardiac 
treatment, including the existence of the Veteran's 
cardiogenic shock, heart attack, artherosclerotic coronary 
artery disease, or myeloma of the T-8 vertebra, until more 
than a half century (2002/thereabouts) following his 
separation from service.  In view of the lengthy period 
without any relevant complaints or treatment, there is no 
evidence of a continuity of symptomatology, and this, too, 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Therefore, the Board finds that 
service connection for the cause of the Veteran's death also 
is not warranted on the basis of direct or presumptive 
causation.

In sum, the evidence shows the Veteran developed cardiogenic 
shock many years after service, which then led to his death.  
Unfortunately, this fatal condition was not service 
connected, nor does any probative medical or other evidence 
of record demonstrate that it was caused by any incident of 
service.  The weight of the evidence shows that no disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the Veteran's 
death.  And as the preponderance of the evidence is against 
the claim for service connection for the cause of his death, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claim for service connection for cause of death is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


